Citation Nr: 9913896	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to 
February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1992 and February 1995 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the March 
1992 rating decision, the RO denied service connection for 
left ankle sprain.  In the February 1995 rating decision, the 
RO denied service connection for post-traumatic stress 
disorder.  The Board remanded this claim in April 1998.  The 
requested development has been accomplished, to the extent 
possible, and the case has been returned to the Board for 
further appellate review. 


FINDING OF FACT

The appellant does not have post-traumatic stress disorder 
based upon an in-service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that service connection for post-
traumatic stress disorder is warranted.

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder (presumed to include the adequacy 
of the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor) (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, 10 Vet. App. at 138 (citing 38 
C.F.R. § 3.304(f)).

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has submitted evidence of a 
current medical diagnosis of post-traumatic stress disorder, 
reported inservice stressors alleged to have caused the post-
traumatic stress disorder, and submitted medical evidence 
which implies a relationship between the diagnosis of post-
traumatic stress disorder and inservice events.  When 
determining whether a claim is well grounded, the evidence 
submitted in support of the claim must be accepted as true; 
however, once well-groundedness is established, the weight 
and credibility of the evidence must be assessed.  Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  Thus, the above-
described evidence is sufficient to establish a well-grounded 
claim for service connection for post-traumatic stress 
disorder.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

After having reviewed the evidence of record, the Board 
concludes a preponderance of the evidence is against the 
claim for service connection for post-traumatic stress 
disorder.  The Board finds the greater weight of the evidence 
to be against a diagnosis of post-traumatic stress disorder 
based upon an in-service stressor and that the greater weight 
of the evidence to be against a finding of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.

The evidence in favor of a finding of post-traumatic stress 
disorder is a July 1992 VA outpatient treatment report.  The 
appellant reported that he had a history of a nervous 
breakdown, which seemed to be precipitated by his father's 
death, family trouble, and an episode of LSD use in Germany.  
The appellant reported that he had been dealing with post-
traumatic stress disorder successfully by religious mean and 
by not talking about it with others.  The appellant requested 
a referral to a veteran's group.  The appellant reported that 
he dreamed about being engaged in combat and increased 
startle response.  The VA examiner noted that the appellant 
was very pleasant and casually dressed.  His speech was 
clear, and this thoughts were coherent and logical.  The VA 
examiner noted that the appellant had a past history of anger 
problems, some flashbacks, and intrusive memories.  The VA 
examiner stated that the appellant was intact, alert, and 
fully oriented.  The appellant denied homicidal or suicidal 
ideations.  The assessment was post-traumatic stress 
disorder, rule out adjustment disorder with mild depression.  

The appellant had a hearing in October 1995.  He stated that 
he was a construction engineer and tow crane operator while 
in Vietnam.  He stated that he picked up vehicles that had 
been damaged in combat.  The appellant stated that, at times, 
when he went to pick up damaged vehicles, that he did see 
dead bodies.  He stated that he did not have to clean up dead 
bodies.  He stated that a Sergeant [redacted] had committed 
suicide by using a gun.  The appellant testified that he and 
his unit were bombarded with incoming fire for five minutes.  
The appellant was asked whether he engaged in any firefights 
with the enemy, to which he responded no.  The appellant 
stated that he had a nervous breakdown in Germany and that 
the diagnosis of toxic psychosis was from drinking.  He noted 
that "they said it was drug related, but . . . I don't 
remember taking any drugs or anything."  

The appellant stated that in 1990, he was informed as to what 
constituted post-traumatic stress disorder.  Mr. [redacted] 
testified that he, himself, was service connected for post-
traumatic stress disorder.  He stated that the appellant kept 
to himself and that the two of them would talk about Vietnam 
at times.

As stated above, the diagnosis entered by the VA examiner in 
July 1992 establishes a well-grounded claim for service 
connection for post-traumatic stress disorder.  The VA 
examiner entered a diagnosis of post-traumatic stress 
disorder and has impliedly related it to the appellant's 
service.  However, meeting the provisions of 38 C.F.R. 
§ 3.304(f) does not require a grant of service connection; 
rather, 38 C.F.R. § 3.304(f) provides the framework or 
minimal requirements for consideration of a grant of service 
connection for post-traumatic stress disorder.  Meeting the 
provisions of 38 C.F.R. § 3.304(f) establish all the elements 
needed for a well-grounded claim.  However, once the elements 
are met, the Board must then review all the evidence and 
assess the weight and credibility.  The Court of Veterans 
Appeals (the Court) has never established that VA must accept 
any diagnosis when the validity of the diagnosis is in doubt.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
evidence against a finding of post-traumatic stress disorder 
follows.

In 1996, the appellant's stressors were sent to the U.S. Army 
& Joint Services Environmental Support Group (now the United 
States Armed Services Center for Research of Unit Records) in 
an attempt to verify the appellant's stressors.  In an August 
1996 response, the director stated that the morning reports 
confirmed that the appellant was assigned to Co. A, 815th 
Engr. Battalion, effective May 1, 1970.  The director stated 
that morning reports indicated that there were a number of 
soldiers identified as deceased, but noted that Sergeant 
[redacted] suicide could not be verified.  The director stated 
that neither the unit histories nor the "OR-LL's" confirmed 
any enemy fire or vehicle recovery incidents, as described by 
the appellant.  The director noted that there was enemy 
action mentioned, which occurred on May 21, 1970, where 18 
soldiers were identified as wounded in action and two 
soldiers were killed in action.  However, the director noted 
that he had not been able to identify the specific unit to 
which the wounded men were assigned.  The director stated 
that he needed more specific information to verify the 
appellant's accounts of what happened in service.

The appellant underwent a VA psychological evaluation in June 
1998.  The VA examiner noted that he had reviewed the 
appellant's claims file.  The VA examiner summarized the 
evidence in the claims file and reported the stressors 
relayed to him by the appellant.  The VA examiner stated that 
it was his professional opinion that the evidence did not 
support a traumatic event/extreme stressor and that a 
traumatic event was not persistently re-experienced.  The VA 
examiner stated that flashbacks, visual hallucinations, and 
nightmares/dreams were not endorsed.  He noted that the 
appellant reported that he had dreams initially after 
service, but that they had dissipated soon afterward.  The VA 
examiner stated that persistent avoidance of stimuli 
associated with trauma and the numbing of general 
responsiveness was not apparent, nor were persistent symptoms 
of increased arousal.  The VA examiner stated that duration 
of one month was apparent, but that the claimed disturbance 
did not appear to cause clinically significant distress or 
impairment in social, occupational, or other areas of 
functioning.  He noted that the appellant's claimed 
limitations with regard to employment were centered around 
back disability and medical problems, as opposed to any 
claimed psychological problems.

The VA examiner concluded that, "Based on the results of the 
entire examination, it is this examiner's professional 
opinion that [the appellant] does not appear to have symptoms 
that meet the diagnostic criteria for post-traumatic stress 
disorder."  The VA examiner noted that the appellant was 
rather defensive and that it appeared to the examiner that 
the appellant did not want to portray himself as 
psychologically dysfunctional, which may have mitigated his 
endorsement of symptoms.  The diagnosis entered was 
somatization disorder.

In reviewing the evidence in favor of a finding of post-
traumatic stress disorder, the Board notes that the VA 
examiner did not report any specific stressors in the July 
1992 outpatient treatment report.  In fact, under Axis III, 
the VA examiner stated, "Chronic back problems-Not in 
crisis.  Emotionally stable [after] difficult readjustment in 
1970's."  Such finding does not establish that the diagnosis 
of post-traumatic stress disorder is related to inservice 
stressors.  Regardless, on its face, the diagnosis of post-
traumatic stress disorder is accepted.  However, the Board 
finds that the preponderance of the evidence is against a 
finding that the appellant has post-traumatic stress 
disorder.  First, the stressors described by the appellant 
could not be verified by the United States Armed Services 
Center for Research of Unit Records.  Second, the VA examiner 
who conducted the June 1998 psychological evaluation had an 
opportunity to review the claims file and reported the 
appellant's stressors, which were the same stressors that the 
appellant reported in the October 1995 hearing.  The VA 
examiner made a specific finding that it was his 
determination that the appellant's stressors did not support 
a finding that such were "stressors" for a diagnosis of 
post-traumatic stress disorder.  He further stated that the 
appellant did not meet the criteria for a diagnosis of post-
traumatic stress disorder.

The Board finds that the June 1998 psychological evaluation 
to be more probative than the July 1992 VA outpatient 
treatment report.  The examiner who entered a diagnosis of 
post-traumatic stress disorder in July 1992 made no specific 
findings as to the stressors the appellant reported.  The VA 
examiner noted only that the appellant dreamed of being in 
combat.  When asked at the October 1995 hearing whether the 
appellant had engaged in combat, he stated no.  In the June 
1998 report, that VA examiner reported in detail the 
appellant's history as shown in the claims file and the 
stressors as reported by the appellant.  The VA examiner 
specifically stated that he had reviewed the appellant's 
claims file and the appellant's inservice stressors, and that 
it was his professional opinion that the symptomatology 
displayed by the appellant was not that of post-traumatic 
stress disorder and entered a diagnosis of somatization 
disorder.  Based on these reasons, the Board finds that July 
1992 diagnosis of post-traumatic stress disorder is 
outweighed by the VA examiner's June 1998 finding that the 
appellant does not have post-traumatic stress disorder.  The 
VA examiner specifically noted that he had reviewed the 
appellant's claims file and included a description of the 
inservice stressors that the appellant had relayed.  The VA 
examiner then stated that the symptomatology displayed by the 
appellant was not that of post-traumatic stress disorder, but 
rather somatization disorder.

Since the June 1998 VA psychologist had an opportunity to 
review the entire claims file, his opinion is accorded 
significant probative weight.  The Board finds the detailed 
findings made by the VA examiner and his review of the claims 
file and his finding that the appellant does not have post-
traumatic stress disorder is far more probative than the 
conclusory statement made by the VA examiner in July 1992 
that the appellant had post-traumatic stress disorder.

Additionally, the Board must note that it has found the 
appellant's testimony and statements to be not credible.  In 
reviewing the evidence of record, the appellant's statements 
have been inconsistent.  In July 1992, the appellant stated 
that he had an episode of LSD use while in Germany.  At the 
October 1995 hearing, the appellant stated that he did not 
remember doing any drugs while in Germany.  However, at the 
June 1998 psychiatric evaluation, the appellant reported that 
he partook in taking acid while in Germany.  Additionally, 
although unrelated to the claim for post-traumatic stress 
disorder, but related to the appellant's lack of credibility, 
the appellant testified at the February 1993 RO hearing that 
he injured his left ankle playing basketball.  He reiterated 
such story at a March 1993 VA examination.  However, at a 
December 1994 VA examination and the October 1995 RO hearing, 
the appellant stated that he injured his left ankle when he 
jumped off a truck in Vietnam.  Thus, based on the 
appellant's inconsistent statements, the Board gives his 
testimony and statements little probative value.  

The Board notes that the appellant underwent a social and 
industrial survey in August 1993.  There, the VA social 
worker did not enter a diagnosis of post-traumatic stress 
disorder or any other diagnosis.  However, the VA social 
worker stated that he encouraged the appellant to contact the 
Vet Center or the Behavior Science Center at the VA Medical 
Center to learn about what the treatment options were to 
address his "present condition."  It must be noted that at 
the October 1995 RO hearing, the appellant's representative 
stated that the VA social worker's statement that the 
appellant should get treated was evidence of post-traumatic 
stress disorder.  The Board does not find that such report is 
evidence in favor or against the appellant's claim for 
service connection for post-traumatic stress disorder and 
believes it has given the report adequate consideration.  A 
suggestion to get treatment is not a diagnosis of post-
traumatic stress disorder.

As discussed above, the Board has determined that the 
preponderance of the evidence is against the appellant's 
claim for service connection for post-traumatic stress 
disorder.  The Board is aware that a VA examiner entered a 
diagnosis of post-traumatic stress disorder; however, the 
Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.  
The Board has based its determination on the June 1998 VA 
psychological evaluation wherein the VA examiner made a 
specific finding that the appellant did not have post-
traumatic stress disorder and entered a diagnosis of 
somatization disorder.

Although the appellant has alleged that he has post-traumatic 
stress disorder related to his service in Vietnam, the 
appellant is not competent to make a such a diagnosis, as that 
requires a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Similarly, although testimony was 
presented by Mr. [redacted] at the October 1995 hearing that the 
appellant had post-traumatic stress disorder, he is not 
competent to make such a diagnosis.  See id.; see also Layno 
v. Brown, 6 Vet. App. 465 (1994).

The Board notes that the appellant's representative has 
alleged that the VA psychological evaluation is not adequate 
for rating purposes.  Specifically, the appellant's 
representative has alleged that the VA examiner's findings 
were contradictory.  The appellant's representative noted 
that the VA examiner stated that the appellant did not meet 
the diagnostic criteria for post-traumatic stress disorder, 
but then noted that the appellant tended to be defensive 
during testing was defensive, which could have affected the 
testing.  The appellant's representative found that a period 
of observation and evaluation was needed.  The Board 
disagrees.

The Board finds that the VA examiner's notations about the 
appellant being defensive were not contradictory of his 
finding that the appellant did not meet the diagnostic 
criteria for post-traumatic stress disorder.  The VA examiner 
made it clear that "[b]ased upon the results of the entire 
examination, it is this examiner's professional opinion that 
[the appellant] does not appear to have symptoms that meet 
the diagnostic criteria of post-traumatic stress disorder."  
Such statement by the VA examiner is an unequivocal finding 
that the appellant does not have post-traumatic stress 
disorder.  Although the VA examiner noted that the appellant 
had been defensive in the interview, he did not change his 
finding that the appellant did not have post-traumatic stress 
disorder.  The Board finds that the June 1998 psychological 
evaluation is adequate for evaluation purposes and not 
contradictory.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claim 
for service connection for post-traumatic stress disorder, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Lastly, the service records include a diagnosis of toxic 
psychosis.  He was hospitalized one day and returned to duty.  
Although the issue of entitlement to service connection for 
toxic psychosis is not before the Board, we not that there is 
nothing to reflect that the toxic psychosis resulted in a 
chronic disability or that there are current residuals. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

In the Board's April 1998 remand, it noted that in the 
December 1994 VA examination report that the VA examiner 
entered a diagnosis of probable degenerative joint disease, 
left ankle, secondary to the inservice injury.  It also noted 
that the VA examiner stated that an x-ray was pending.  It 
further noted that the December 1994 x-ray of the left ankle 
revealed no degenerative joint disease and hypothesized that 
the VA examiner had not had an opportunity to modify his 
diagnosis following a review the x-ray report.  In the 
remand, the Board requested that the claims file be returned 
to the same VA examiner and that the VA examiner enter a 
diagnosis based on the complete record.

The Board notes that an opinion was solicited by a VA 
examiner; however, it is not the same VA examiner who 
conducted the December 1994 VA examination.  The RO did not 
associate with the claims file a reason as to why the claims 
file was not submitted to the VA examiner who conducted the 
December 1994 examination.  If the VA examiner no longer 
worked at VA, then such statement should have been placed in 
the claims file.  The Board is grateful for the opinion given 
by a VA examiner in May 1998, but without an explanation as 
to why the VA examiner who conducted the December 1994 
examination was unavailable to review the claims file 
himself, the Board must remand this issue again, as the RO 
has not complied with the Board prior remand.  The Board 
apologizes to the appellant for the delay this will cause.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to return the appellant's 
claims file to the VA examiner who 
conducted the December 1994 examination.  
The VA examiner is asked to review the 
entire claims file, particularly the 
service medical records and the December 
1994 x-rays taken of the left ankle, and 
to make a diagnosis which is based on 
these relevant records.

2.  If the VA examiner who conducted the 
December 1994 VA examination is 
unavailable, the RO must provide an 
explanation and associate it with the 
claims file.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

